              IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

EDYTA STROZYK,                      :
                                    :     CIVIL ACTION
         Plaintiff,                 :     NO. 16-6686
                                    :
    v.                              :
                                    :
PHOENIXVILLE HOSPITAL,              :
                                    :
         Defendant.                 :



                         M E M O R A N D U M



EDUARDO C. ROBRENO, J.                         January 18, 2019


         Presently before the Court is the motion for summary

judgment filed by Defendant, Phoenixville Hospital (the

“Hospital”). Plaintiff, Edyta Strozyk, asserts claims against

the Hospital for sexual harassment and retaliation in violation

of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e,

et seq. (“Title VII”) and the Pennsylvania Human Relations Act,

43 P.S. § 951, et seq. (“PHRA”). For the reasons that follow,

the Court will grant the Hospital’s motion.
I.   FACTUAL BACKGROUND AND PROCEDURAL HISTORY1

          Strozyk was employed by the Hospital as a pharmacy

technician from October 2012 until March 14, 2016 when she was

terminated. As a pharmacy technician, Strozyk’s duties included

supporting the pharmacists, preparing IVs, receiving and filling

medication orders and delivering medication. Strozyk was

supervised by the Director of Pharmacy, Larry Jones. Strozyk

worked with a number of pharmacists including Gerald McGrory.

     A.   The Alleged Sexual Harassment

          Strozyk contends that McGrory sexually harassed her on

numerous occasions. Specifically, she testified that, on two

occasions, McGrory looked her “up and down” and told her she

“looked good” or “cute;” called her “sweetheart” several times,

including once when he grabbed her arms and asked “what are you

making, sweetheart?;” stood or walked closely to her or bumped

into her and exhaled “like a bull” on three occasions; sat too

close to her in the IV room while he was preparing medications;

and asked her “where are we going out to tonight, what are we

doing tonight?” Strozyk testified that McGrory engaged in this

conduct when “there [were] no bosses” around and “he would




1         The Court views the facts in the light most favorable
to Strozyk, the non-moving party in this case.

                                2
choose the right timing, the right place, and he would do it

premeditatedly with nobody around.”

         Strozyk also testified that McGrory would use sexual

innuendo around her and other employees, including Jones, and

would discuss sexual situations. Strozyk further testified that

on at least two occasions, McGrory, along with Jones, directed a

female secretary to bend over to reach low filing drawers or to

pick up boxes and that they poked each other and laughed while

this occurred.

         Additionally, Strozyk testified that on one occasion

after inquiring of Jones if she could ask him a quick question,

he responded that he did not “do quickies” and laughed. This is

the only comment that Jones said to Strozyk that she thought was

sexually inappropriate.

    B.   Strozyk’s Complaint to Human Resources

         On November 3, 2014, according to Strozyk, she

complained to Human Resources (“HR”) Director Denise Chiolo that

McGrory was making sexual advances towards her, commenting on

her looks, and calling her sweetheart. Strozyk told Chiolo that

she had not previously raised her concerns with Jones. Chiolo’s

understanding of the complaint was that Strozyk was concerned

because she and McGrory had had a good relationship but now he

appeared angry at her and it made her feel uncomfortable. Chiolo




                                3
told Strozyk that she would speak to McGrory. Chiolo did not

view the complaint as a sexual harassment complaint.

         Chiolo talked to McGrory, who, according to Chiolo’s

testimony, “appeared dumbfounded.” According to Strozyk’s

testimony, she and McGrory interacted minimally after Chiolo

talked to him. Strozyk further testified several times that,

after Chiolo talked to McGrory, he stopped all sexually

inappropriate conduct.

    C.   Disciplinary Events

         Prior to her November 3, 2014 complaint to HR, Strozyk

did not have a disciplinary record at the Hospital. However, on

January 5, 2015, Strozyk received a written warning for seven

incidents of absenteeism between February 13, 2014 and December

31, 2014 regarding time she took off as sick days. Additional

discipline followed.

         On January 22, 2015, Tara Raub, the pharmacy buyer,

complained that Strozyk refused to fill out the “fridge sheets.”

While Strozyk acknowledged that it was part of her duties to

fill out the fridge sheets, she asserts that she refused Raub’s

multiple requests to perform that duty because she was too busy.

After Raub complained to Jones, Strozyk alleges that Jones told

her she was fired, but ultimately, she was not. Jones testified

that he told Strozyk that “if you are refusing to do this, I no




                                4
longer need your service today. Go change, punch out, you are

done for the day.”

         Strozyk went to Chiolo at HR to report that Jones had

fired her. She expressed her opinion that the work distribution

was unfair, she was too busy to fill out the fridge sheets, and

that filling out the fridge sheets should not be her

responsibility. Jones joined the meeting at Chiolo’s suggestion

along with Rick Stogdale, the pharmacy manager. During the

meeting, Jones stated that Strozyk had angrily refused to fill

out the fridge sheets and that she should leave for the day to

cool off. Strozyk contends that she was clear that Jones fired

her. Chiolo believed Strozyk was being disrespectful and

threatening towards Jones and Stogdale during the meeting,

including talking over Stogdale and stating that she was “going

to make it nasty.” According to Chiolo, after Chiolo pointed out

Strozyk’s inappropriate behavior towards Jones and Stogdale to

her, Strozyk apologized. Strozyk was suspended for the rest of

the day in that Jones sent her home.

         Strozyk’s attorney sent letters dated January 27, 2015

and February 6, 2015 to the Hospital regarding the alleged

sexual harassment and retaliatory discipline for her complaint

regarding McGrory. On March 24, 2015, Strozyk filed a charge of

discrimination alleging sexual harassment by McGrory and

subsequent retaliation.


                                5
         On October 19, 2015, Strozyk received verbal

counseling for failure to comply with a Hospital policy.

Specifically, Strozyk was accused of failing to re-order items

by writing down requests in the “re-order” book rather than

verbally requesting items. Strozyk submitted a written response

to the discipline asserting that she believed the discipline was

retaliatory. She claimed that she properly used the re-order

book.

          On November 24, 2015, Strozyk received verbal

counseling for unprofessional conduct after Jones allegedly saw

Strozyk storm into Stogdale’s office and yell at him to “get

[his] shit together” in relation to a conversation about co-

workers’ call outs, staff coverage, and co-workers’ duties.

Jones testified that Stogdale explained to him that this was

Strozyk’s “normal procedure” when she was unhappy. Jones

testified that during the encounter, Strozyk was acting

“belligerent and [ ] insubordinate.”

         On February 5, 2016, Strozyk was given a second

written warning regarding fourteen unexcused absences.

         On March 10, 2016, Dawson Hoffman, a pharmacist,

approached Strozyk after her lunch and confronted her about not

filling two prescriptions before she left for lunch. Strozyk

testified that Hoffman slammed the door to her cubby and




                                6
screamed at her.2 According to Strozyk, Hoffman explained that it

was a “stat order” that needed to have been filled. When Strozyk

failed to fill the prescription before she left for lunch,

Hoffman complained to Jones about Strozyk refusing to perform

her duties. Strozyk could not remember if Hoffman had asked her

to fill the prescriptions, but in any event, she did not fill

them before she left for lunch. When Strozyk went to Jones’

office, Strozyk asserts that Hoffman stuck his tongue out at her

and danced, and that Jones witnessed this behavior.

          Jones testified that he then directed Strozyk to fill

the prescriptions several times but that Strozyk refused,

stating that she would not until Hoffman apologized for the way

he spoke to her. Strozyk also testified that she told Jones that

she was refusing to do anything for Hoffman until he apologized,

however, she later testified that she did not remember if Jones

asked her to fill the prescriptions. In light of her refusal,

Jones testified that he told her to go home for the day but that

Strozyk refused and went to HR.

          When Jones and Strozyk arrived at HR, Chiolo testified

that Strozyk was screaming and “was just a mess,” spoke over

Jones, refused to answer questions, told Chiolo and Jones to



2    Other eye-witnesses dispute this characterization of the
conversation, but the Court views the facts in the light most
favorable to the Plaintiff.

                                  7
call her lawyer if they had questions, called them liars, wanted

Jones’ version of events in writing, and accused them of

harassment. Chiolo testified that “[i]t was like nothing I have

ever experienced in over 20 years of working in human

resources.” Strozyk testified that she had a breakdown during

the meeting, begged them to take her to the emergency room, and

did not remember much of what was said.

         Jones asked the employees who had been present to

write statements about what happened between Hoffman and

Strozyk. The witnesses indicated that Hoffman told Strozyk to

fill the prescriptions and that Strozyk responded that she was

too busy and it was not her job.

         While Jones and Chiolo reviewed the written statements

and consulted with in-house counsel, Strozyk continued to work

for three more days. However, after completing the review, Jones

terminated Strozyk’s employment on March 14, 2016. Strozyk

testified that the details in her termination papers were not

untrue, which includes that she refused to fill two

prescriptions after repeated requests.

    D.   Procedural History

         Strozyk filed her complaint on December 30, 2016 and

an amended complaint on April 5, 2017. On May 30, 2017, after a

hearing, the Court granted the Hospital’s motion for partial

dismissal, dismissing Count III of the amended complaint (the


                                8
Pennsylvania Whistleblower Act). After discovery was completed,

the Hospital filed the instant motion for summary judgment on

December 11, 2017, to which Strozyk responded.

II. LEGAL STANDARD

         Summary judgment is appropriate if there is no genuine

dispute as to any material fact and the moving party is entitled

to judgment as a matter of law. Fed. R. Civ. P. 56(a). “A motion

for summary judgment will not be defeated by ‘the mere

existence’ of some disputed facts, but will be denied when there

is a genuine issue of material fact.” Am. Eagle Outfitters v.

Lyle & Scott Ltd., 584 F.3d 575, 581 (3d Cir. 2009) (quoting

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986)). A

fact is “material” if proof of its existence or nonexistence

might affect the outcome of the litigation, and a dispute is

“genuine” if “the evidence is such that a reasonable jury could

return a verdict for the nonmoving party.” Anderson, 477 U.S. at

248.

         The Court views the facts in the light most favorable

to the nonmoving party. “After making all reasonable inferences

in the nonmoving party’s favor, there is a genuine issue of

material fact if a reasonable jury could find for the nonmoving

party.” Pignataro v. Port Auth. of N.Y. and N.J., 593 F.3d 265,

268 (3d Cir. 2010). While the moving party bears the initial

burden of showing the absence of a genuine issue of material


                                9
fact, meeting this obligation shifts the burden to the nonmoving

party who must “set forth specific facts showing that there is a

genuine issue for trial.” Anderson, 477 U.S. at 250 (citing Fed.

R. Civ. P. 56).

III. DISCUSSION3

     A.   Sexual Harassment by McGrory

          In order to state a claim for harassment based on a

hostile work environment, a plaintiff must establish that: “1)

the employee suffered intentional discrimination because of

his/her sex, 2) the discrimination was severe or pervasive, 3)

the discrimination detrimentally affected the plaintiff, 4) the

discrimination would detrimentally affect a reasonable person in

like circumstances, and 5) the existence of respondeat superior

liability.” Mandel v. M & Q Packaging Corp., 706 F.3d 157, 167

(3d Cir. 2013).

          Strozyk contends that McGrory’s behavior towards her

amounted to sexually harassing discrimination. For the purposes

of this motion, the Hospital argues only that Strozyk cannot

establish respondeat superior liability. An employer will only

be liable for the sexual harassment caused by a co-worker (as




3         Claims under Title VII and the PHRA are analyzed using
the same standards. Huston v. Procter & Gamble Paper Prod.
Corp., 568 F.3d 100, 104 n.2 (3d Cir. 2009). Thus, the Court
will not separately discuss the two statutes.

                               10
opposed to a direct supervisor)4 if the plaintiff shows that his

or her “employer failed to provide a reasonable avenue for

complaint or, alternatively, if the employer knew or should have

known of the harassment and failed to take prompt and

appropriate remedial action.”5 Huston, 568 F.3d at 104. In other

words, “an employer may be directly liable for non-supervisory

co-worker sexual harassment only if the employer was negligent

in failing to discover the co-worker harassment or in responding

to a report of such harassment.” Id. at 104-05.

          An employer is deemed to have known about the

harassment when management-level employees have actual or

constructive knowledge of the harassment. Id. at 105. Such

individuals have constructive knowledge “where an employee

provides management level personnel with enough information to

raise a probability of sexual harassment in the mind of a

reasonable employer, or where the harassment is so pervasive and



4         A supervisor is one who can “take tangible employment
actions against the victim, i.e., to effect a significant change
in employment status, such as hiring, firing, failing to
promote, reassignment with significantly different
responsibilities, or a decision causing a significant change in
benefits.” Vance v. Ball State Univ., 570 U.S. 421, 431 (2013)
(internal quotation marks omitted). It is undisputed that
McGrory could not take such tangible employment actions against
Strozyk and is, therefore, not Strozyk’s supervisor. Jones,
however, clearly wielded those powers and is a supervisor.
5    Strozyk does not contend that there was no reasonable
avenue to pursue her claim.

                               11
open that a reasonable employer would have had to be aware of

it.” Kunin v. Sears Roebuck & Co., 175 F.3d 289, 294 (3d Cir.

1999).

         The salient issue, therefore, is whether the Hospital

was negligent in that Jones had actual or constructive knowledge

of the alleged harassment and HR failed to take appropriate

timely remedial action.

         1.   Knowledge of Strozyk’s Allegations

         The Hospital argues that there is no evidence that,

prior to Strozyk complaining to HR, Jones had enough information

to allow him to suspect McGrory was sexually harassing Strozyk

or that his harassment of her was so pervasive and open that

Jones must have been aware of it. Strozyk, on the other hand,

appears to argue that Jones was aware, or should have been

aware, of McGrory’s conduct because Jones and McGrory together

directed a secretary to bend over to retrieve files and boxes

and laughed about it. Essentially, Strozyk argues that because

Jones and McGrory sexually harassed one other woman, Jones must

have known that McGrory sexually harassed her as well.

         It is not clear how harassment of another woman would

put Jones on notice of the specific harassment of Strozyk, and

Strozyk provides no other facts from which the Court could infer

such notice. Indeed, Strozyk’s testimony supports the conclusion

that Jones could not have reasonably known of the alleged


                               12
harassment. Strozyk testified that McGrory only harassed her

away from others and did so on purpose to hide his harassment.

Thus, even taken in the light most favorable to Strozyk, there

are no facts to support a finding that, prior to complaining to

HR, Jones had enough information to allow him to suspect McGrory

was sexually harassing Strozyk or that his harassment of her was

so pervasive and open that Jones must have been aware of it. Id.

(providing that there is a balance between “faulting the

employer for turning a blind eye to overt signs of harassment”

and “not requiring it to attain a level of omniscience, in the

absence of actual notice, about all misconduct that may occur in

the workplace”).

         2.   The Hospital’s Remedial Action

         Once Strozyk informed her employer of the alleged

sexual harassment, it is only liable therefor if its HR

department “failed to take prompt and appropriate remedial

action.” Huston, 568 F.3d at 104. Strozyk argues that when she

did bring the issue to Chiolo, nothing was done to stop the

harassment, focusing on what she perceives as a lack of adequate

investigation. However, according to Strozyk’s own testimony,

the harassment stopped after Chiolo talked to McGrory. In that

the remedial action was effective, it was de facto appropriate.

See Kunin, 175 F.3d at 294 (the employer “took effective action

as he instructed Lodato to stay away from Kunin who experienced


                               13
no further harassment from Lodato. Our precedents provide that

when an employer's response stops harassment, there cannot be

Title VII liability”); Bouton v. BMW of North America, Inc., 29

F.3d 103, 110 (3d Cir. 1994) (a procedure that stops the

harassment “shields the employer from Title VII liability for a

hostile environment”). As a result, whether Chiolo exhausted

every avenue of investigation is irrelevant. Knabe v. Boury

Corp., 114 F.3d 407, 412 (3d Cir. 1997) (“The question before us

is not whether the investigation was adequate – it appears not

to have been – but rather whether the remedial action was

adequate”).

         Strozyk has failed to produce evidence that would

allow a reasonable jury to conclude: (1) that, prior to her

complaint to Chiolo, Jones had enough information to allow him

to suspect McGrory was sexually harassing her or that McGrory’s

harassment of her was so pervasive and open that he must have

been aware of it; or (2) that the Hospital did not provide

prompt and appropriate remedial action once it learned of the

conduct. Therefore, the Court will grant summary judgment in

favor of the Hospital on Strozyk’s claim for sexual harassment

under Title VII and the PHRA.

    B.   Retaliation by the Hospital

         To establish a prima facie claim of retaliation, a

plaintiff must show that: “(1) she engaged in activity protected


                                14
by Title VII; (2) the employer took an adverse employment action

against her; and (3) there was a causal connection between her

participation in the protected activity and the adverse

employment action.” Moore v. City of Philadelphia, 461 F.3d 331,

340–41 (3d Cir. 2006) (quoting Nelson v. Upsala Coll., 51 F.3d

383, 386 (3d Cir. 1995)).

         Once the plaintiff establishes a prima facie case,

under the McDonnell Douglas framework, “‘the burden shifts to

the employer to advance a legitimate, non-retaliatory reason’

for its conduct and, if it does so, ‘the plaintiff must be able

to convince the factfinder both that the employer’s proffered

explanation was false, and that retaliation was the real reason

for the adverse employment action.’” Moore, 461 F.3d at 342

(quoting Krouse v. Am. Sterilizer Co., 126 F.3d 494, 500-01 (3d

Cir. 1997)). Ultimately, “[a] plaintiff asserting a claim of

retaliation has a higher causal burden than a plaintiff

asserting a claim of direct status-based discrimination.”

Carvalho-Grevious v. Delaware State Univ., 851 F.3d 249, 257-58

(3d Cir. 2017) (citing 42 U.S.C. § 2000e–2(m)).

         1.   The Prima Facie Case

         Regarding her prima facie case, Strozyk contends that

as a result of her November 3, 2014 sexual harassment complaint,

the Hospital took a number of adverse employment actions by

disciplining her and ultimately terminating her. Specifically,


                               15
she proffers the following disciplinary events as being

retaliatory: (1) January 5, 2015 (her first written warning for

excessive absences); (2) January 22, 2015 (when Jones allegedly

told her she was fired after refusing to fill out the fridge

sheets, but was, in any event sent home for the day); (3)

October 19, 2015 (her verbal counseling for failure to comply

with the policy of using the re-order book); (4) November 24,

2015 (her verbal counseling for unprofessional conduct of

yelling at Stogdale); (5) February 5, 2016 (her second warning

for excessive absences); and (6) March 14, 2016 (her termination

for refusing to fill prescriptions).

         For the purposes of its motion, the Hospital concedes

the first two prongs of Strozyk’s prima facie case. However, it

argues that Strozyk has failed to causally link her complaint to

HR with her discipline and termination.

         A plaintiff may rely on a variety of evidence to

establish the necessary causal link including (but not limited

to): (1) an employer’s inconsistent explanation for taking an

adverse employment action; (2) a pattern of antagonism; or (3)

temporal proximity unusually suggestive of retaliatory motive.

Id. at 260. To establish the link, Strozyk must produce evidence

“sufficient to raise the inference that her protected activity

was the likely reason for the adverse employment action.” Id. at

259 (internal quotation marks and alterations omitted).


                               16
Specifically, Strozyk argues that the temporal proximity and the

pattern of antagonism establish that her complaint was likely

the reason for the discipline and her firing.

         The Court first notes that the two-month gap between

Strozyk’s complaint and the first disciplinary act, while

probative, is not so “unusually suggestive of retaliatory

motive” that the timing alone might establish the necessary

causal connection. Williams v. Philadelphia Hous. Auth. Police

Dep't, 380 F.3d 751, 760 (3d Cir. 2004) (internal quotation

marks omitted) (finding that two months was not unusually

suggestive); Thomas v. Town of Hammonton, 351 F.3d 108, 114 (3d

Cir. 2003) (finding that three weeks was not unusually

suggestive).

         The Court next examines whether any reasonable jury

could conclude that an intervening pattern of antagonism arose

after Strozyk’s complaint. As stated, Strozyk primarily relies

on the series of disciplinary actions to support her argument

that such a pattern existed. An initial weakness in Strozyk’s

argument is that she admits to most of the conduct underlying

the discipline and that imposition of discipline was not against

the Hospital’s policy. For example, Strozyk admits that her

discipline on January 5, 2015 and February 5, 2016 for excessive

absences was in accordance with Hospital policy and that she

was, in fact, absent during the stated times. Regarding the


                               17
January 22, 2015 incident concerning filling out the fridge

sheets, Strozyk admits that it was within the scope of her job

and that she did not fill them out because she was too busy.

Finally, regarding her March 14, 2016 termination, Strozyk

admits that she did not fill the prescriptions, and she

testified that there was nothing untrue in the factual

description contained in her termination papers.6

          In addition to Strozyk’s acceptance of many of the

underlying facts supporting the discipline, the alleged

retaliatory events are spread over a year with generally at

least a month between each event. Strozyk provides no evidence,

other than the fact that they occurred after she lodged her

complaint, which links these disciplinary events to her

protected action. See Bartos v. MHM Corr. Servs., Inc., 454 F.

App’x 74, 79 (3d Cir. 2011) (non-precedential) (“Though Bartos

was subject to several disciplinary actions in the period

between her first deposition testimony and her termination,


6         Strozyk does dispute the basic facts of the two
remaining incidents. Regarding the October 19, 2015 discipline
for failing to fill out the re-order book, Strozyk gave the
Hospital a written response indicating that: (1) she believed
Jones wrote up the wrong individuals for discipline; (2) she
felt the discipline was retaliatory in nature; (3) she did put
orders in the re-order book; and (4) the re-order book was a
poor system to use. Regarding her November 24, 2015 discipline
for yelling at Stogdale, while she does not deny the event
occurred, she denies yelling “get your shit together” and
instead testified that she said, “we don’t have our shit
together.”

                               18
these actions do not amount to a pattern of antagonism as they

were neither consistent and continuous during the intervening

period nor does Bartos offer any basis for linking the

disciplinary actions to her deposition testimony.”); see also

Wells v. Retinovitreous Assocs., Ltd., No. CV 15-5675, 2016 WL

3405457, at *3 (E.D. Pa. June 21, 2016), aff’d, 702 F. App’x 33

(3d Cir. 2017) (“A pattern of antagonism, however, is more than

a series of disciplinary actions; a plaintiff must ‘offer [a]

basis for linking the disciplinary actions to her [protected

activity].’”) (quoting Bartos, 454 F. App’x at 79).

         The Court concludes that the discipline at issue here,

and especially the few instances of discipline for which Strozyk

disputes the factual bases, does not constitute a “constant

barrage of written and verbal warnings” all occurring “soon

after plaintiff’s initial complaints” which has been found

sufficient to establish the necessary causal connection.

Robinson v. Se. Pennsylvania Transp. Auth., Red Arrow Div., 982

F.2d 892, 895 (3d Cir. 1993). Likewise, Strozyk has failed to

produce sufficient evidence raising the inference that her

protected activity was the likely reason for the discipline,

rather than that the Hospital believed she had violated hospital

policies. Carvalho-Grevious, 851 F.3d at 259.

         As a result, the Court finds that Strozyk has failed

to establish a prima facie case of retaliation. Regardless, the


                               19
Court will proceed to analyze Strozyk’s facts under step two and

three of the McDonnell Douglas test.

         2.   Legitimate Reasons and Pretext

         As set forth above, the Hospital has provided facially

legitimate reasons for the discipline given to Strozyk – namely,

that she violated Hospital policies. As a result, Strozyk must

establish that the proffered reasons are pretextual. To do so,

Strozyk must produce sufficient evidence such that a reasonable

jury could conclude “that the employer’s proffered explanation

was false, and that retaliation was the real reason for the

adverse employment action.” Moore, 461 F.3d at 342 (quoting

Krouse, 126 F.3d at 500–01); see also St. Mary's Honor Ctr. v.

Hicks, 509 U.S. 502, 515 (1993) (“[A] reason cannot be proved to

be ‘a pretext for discrimination’ unless it is shown both that

the reason was false, and that discrimination was the real

reason.”). Pretext is not established by evidence showing that

the “the employer’s decision was wrong or mistaken, since the

factual dispute at issue is whether discriminatory animus

motivated the employer, not whether the employer is wise,

shrewd, prudent, or competent.” Kautz v. Met-Pro Corp., 412 F.3d

463, 467 (3d Cir. 2005) (quoting Fuentes v. Perskie, 32 F.3d

759, 765 (3d Cir. 1994)). Rather, a plaintiff must demonstrate

“such weaknesses, implausibilities, inconsistencies,

incoherencies, or contradictions in the employer’s proffered


                               20
legitimate reasons for its action that a reasonable factfinder

could rationally find them unworthy of credence.” Id. (quoting

Fuentes, 32 F.3d at 765).

          Focusing on Strozyk’s termination, the Hospital argues

that the undisputed facts shows that Strozyk did not fill the

prescriptions and Strozyk did not contradict that she screamed

and called Chiolo and Jones liars. Before terminating her,

Chiolo and Jones interviewed witnesses, obtained written

statements, and consulted with in-house counsel. Thus, the

Hospital concludes that it had every right to fire Strozyk.

          Strozyk argues in response that she disputes that

Jones told her to fill the prescription and instead the two of

them went straight to HR without further discussion after Jones

confronted her. However, this argument is contracted by her

testimony: (1) that she did not remember whether Jones told her

to fill the prescriptions; and (2) that her termination

documents, which include that Jones repeatedly asked her to fill

the prescriptions, were not wrong. Regarding the other alleged

instances of retaliation, Strozyk mainly points to minor factual

disagreements7; the fact that she had no disciplinary record


7         For example, Strozyk contends that a genuine dispute
regarding a material fact exists because Chiolo testified that
she did not understand that Strozyk was lodging a sexual
harassment claim, while Strozyk testified that she definitely
complained of sexual harassment. It is not clear to the Court
how this fact is material to the pretext analysis. Moreover, the
entire analysis above is based on the facts taken in the light
                               21
before filing the complaint; and the allegation that Jones

participated in harassing behavior against other women and

witnessed Hoffman dancing and making fun of her without comment.

         The Court concludes that Strozyk has not satisfied her

burden of showing pretext. Strozyk has failed to produced

evidence which would lead any reasonable jury to the conclusion

that the Hospital’s stated reason for terminating Strozyk was

false because she has failed to provide any evidence

“contradicting the core facts put forward by [the Hospital] as

the legitimate reason for its decision.” Id.; see Anderson v.

Radio One, Inc., 444 F. App’x 596, 597 (3d Cir. 2011) (non-

precedential) (affirming summary judgment on the plaintiff’s

ADEA claim because she “never meaningfully disputed the

substance of [the defendant’s] repeated concerns with her job

performance”). As stated, Strozyk largely agrees with the facts

surrounding the disciplinary actions. Strozyk has failed to

point to “such weaknesses, implausibilities, inconsistencies,

incoherencies, or contradictions in the employer’s proffered


most favorable to Strozyk, which includes an assumption that she
did complain to Chiolo of sexual harassment. Moreover,
regardless of Chiolo’s impression of the complaint, she
addressed it with McGrory and McGrory stopped the alleged
behavior.

          Regarding the October 19, 2015 discipline and
Strozyk’s assertion that she believed Jones wrote up the wrong
individuals for discipline, the mere fact that the employer was
wrong cannot establish pretext. Kautz, 412 F.3d at 467.

                               22
legitimate reasons for its action that a reasonable factfinder

could rationally find them unworthy of credence.” Kautz, 412

F.3d at 467 (quoting Fuentes, 32 F.3d at 765). Proving pretext

“places a difficult burden on the plaintiff,” and Strozyk has

failed to meet that burden. Fuentes, 32 F.3d at 765.

          In that Strozyk has failed to make out a prima facie

claim of retaliation or establish that the Hospital’s proffered

reasons were pretextual, summary judgment is appropriate on

Strozyk’s retaliation claims.

IV.   CONCLUSION

          For the reasons set forth above, the Court will grant

the Hospital’s motion for summary judgment, entering judgment in

its favor and against Strozyk.

          An appropriate order follows.




                                 23
